Case: 2:16-cv-00895-EAS-CMV Doc #: 94 Filed: 04/03/19 Page: 1 of 2 PAGEID #: 2475




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


   Kassi Tchankpa,                               : Case No. 2:16-cv-00895-EAS-CMV
                                                 :
                  Plaintiff,                     : Judge Edmund A. Sargus
                                                 :
          vs.                                    : Magistrate Judge Chelsey M. Vascura
                                                 :
   Ascena Retail Group,                          :
                                                 :
                  Defendant.                     :



                PLAINTIFF KASSI TCHANKPA’S NOTICE OF APPEAL

          Notice is hereby given that Kassi Tchankpa (“Tchankpa”) Plaintiff in the above-

   named case, hereby appeals to the United States Court of Appeals of the Sixth Circuit

   from an Order denying Plaintiff’s Motion to Alter or Amend Judgment (Doc. #93),

   entered in this action on March 21, 2019, as it related to the District Court’s Decision and

   Order (Doc. #84) granting partial summary judgment to Defendant.

                                                 Respectfully submitted,


                                                 DEWITT LAW, LLC

                                                 /s/ Michael W. DeWitt 4/3/19
                                                 Michael W. DeWitt (0066896)
                                                 4200 Regent Street
                                                 Suite 200
                                                 Columbus, Ohio 43219
                                                 (614) 398-2886
                                                 (614) 750-1379 (facsimile)
                                                 mdewitt@dewittlawco.com
                                                 Attorney for Plaintiff
Case: 2:16-cv-00895-EAS-CMV Doc #: 94 Filed: 04/03/19 Page: 2 of 2 PAGEID #: 2476




                                 CERTIFICATE OF SERVICE

   I hereby certify that a true and accurate copy of the foregoing was filed electronically on
   April 3, 2019. Notice of this filing will be sent to all parties by operation of the Court’s
   electronic filing system. Parties may access this filing through the Court’s system.

                                                        /s/ Michael W. DeWitt 4/3/2019
                                                        Michael W. DeWitt (0066896)




                                                2
